Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 is written as depending on claim 1.  However, Examiner believes this to be a typographical error.  Examiner will interpret claim 20 as depending on claim 11. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls within the category of a system/machine.
Claim 11 falls within the category of a computer program product.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] generating one or more feature vectors for a user, the one or more feature vectors at least comprising transaction-based features and slot-based features; generating [] a repurchase prediction for the user based, at least in part, on the one or more feature vectors; generating [] a time slot prediction for the user based, at least in part, on the one or more feature vectors, the time slot prediction predicting a time slot desired by the user for an upcoming transaction; and executing a reservation function that facilitates reserving of the time slot for the user.  The identified abstract idea is directed to predicted when a user is likely to repurchase an item and reserving a time for said user.  The identified idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The idea is also a concept capable of being performed in the mind and thus, also falls within the “Mental Processes” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of one or more processors, one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors and perform functions, and using machine learning architecture are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 merely further narrows the abstract idea of claim 1 and adds the additional element of an electronic platform.  However, the additional element of an electronic platform, when analyzed individually and in combination, does not change the analysis at Step 2A Prong 2 or Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 merely further narrows the abstract idea of claim 2 and narrows the additional element of the machine learning architecture.  However, when analyzed individually and in combination, the analysis does not change at Step 2A Prong 2 or Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 merely further narrows the abstract idea of claim 2 and narrows the additional element of the machine learning architecture.  However, when analyzed individually and in combination, the analysis does not change at Step 2A Prong 2 or Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 5 merely further narrows the abstract idea of claim 1.  The claim doesn’t add any additional elements to analyze at Step 2A Prong 2 or Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 6 merely further narrows the abstract idea of claim 1.  The claim doesn’t add any additional elements to analyze at Step 2A Prong 2 or Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 7 merely further narrows the abstract idea of claim 1.  The claim doesn’t add any additional elements to analyze at Step 2A Prong 2 or Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 8 merely further narrows the abstract idea of claim 1.  The claim doesn’t add any additional elements to analyze at Step 2A Prong 2 or Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 9 recites the same abstract idea as claim 1 and adds the additional element of an electronic platform that offers items over a network.  However, the additional element, when analyzed individually and in combination, does not change the analysis at Step 2A Prong 2 or Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 10 merely further narrows the abstract idea of claim 1 and adds the additional element of an electronic platform.  However, the additional element, when analyzed individually and in combination, does not change the analysis at Step 2A Prong 2 or Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] generating one or more feature vectors for a user, the one or more feature vectors at least comprising transaction-based features and slot-based features; generating [] a repurchase prediction for the user based, at least in part, on the one or more feature vectors; generating [] a time slot prediction for the user based, at least in part, on the one or more feature vectors, the time slot prediction predicting a time slot desired by the user for an upcoming transaction; and executing a reservation function that facilitates reserving of the time slot for the user.  The identified abstract idea is directed to predicted when a user is likely to repurchase an item and reserving a time for said user.  The identified idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The idea is also a concept capable of being performed in the mind and thus, also falls within the “Mental Processes” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of execution of computing instructions configured to run at one or more processors and configured to be stored at non-transitory computer-readable media, and using a machine learning architecture are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A Prong 2 or provide an inventive concept in Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 12 merely further narrows the abstract idea of claim 11 and adds the additional element of an electronic platform.  However, the additional element of an electronic platform, when analyzed individually and in combination, does not change the analysis at Step 2A Prong 2 or Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 13 merely further narrows the abstract idea of claim 12 and narrows the additional element of the machine learning architecture.  However, the analysis does not change at Step 2A Prong 2 or Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 14 merely further narrows the abstract idea of claim 12 and narrows the additional element of the machine learning architecture.  However, when analyzed individually and in combination, the analysis does not change at Step 2A Prong 2 or Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 merely further narrows the abstract idea of claim 11.  The claim doesn’t add any additional elements to analyze at Step 2A Prong 2 or Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 16 merely further narrows the abstract idea of claim 11.  The claim doesn’t add any additional elements to analyze at Step 2A Prong 2 or Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 17 merely further narrows the abstract idea of claim 11.  The claim doesn’t add any additional elements to analyze at Step 2A Prong 2 or Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 18 merely further narrows the abstract idea of claim 1.  The claim doesn’t add any additional elements to analyze at Step 2A Prong 2 or Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 19 recites the same abstract idea as claim 11 and adds the additional element of an electronic platform that offers items over a network.  However, the additional element, when analyzed individually and in combination, does not change the analysis at Step 2A Prong 2 or Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 20 merely further narrows the abstract idea of claim 11 and adds the additional element of an electronic platform.  However, the additional element, when analyzed individually and in combination, does not change the analysis at Step 2A Prong 2 or Step 2B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8, 11, 122, & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No.: 10,002,322 B1, hereinafter “Ravindran,” in view of Pre-grant Publication No.: US 20180012195 A1, hereinafter “Nagaraj.”
Claim 1 & similar claim 11: Ravindran, as shown, teaches:
one or more processors; and  one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors and perform functions comprising: (Ravindran col. 2, lns. 31-43)
generating one or more feature vectors for a user, the one or more feature vectors at least comprising transaction-based features and slot-based features; (Ravindran col. 6, lns. 55-58, “In embodiments of the invention, the modeling done in LSTM network 504 may comprise the following variables: xt: The input vector at the t-th iteration. This vector can be an encoded representation of a series of transactions.” & col. 8, lns. 32-35, “For example, the data set may be a sequence of transactions, such that for each transaction, the items purchased are specified, as well as the time when the transaction took place.”; See also cols. 8 & 9) 
generating, using a machine learning architecture, a repurchase prediction for the user based, at least in part, on the one or more feature vectors; (Ravindran col. 9, lns. 13-42, “system 100 may generate an output of the sequential layers that may include a vector of probability of purchase for each item as well as the estimated time of purchase for each item…”) 
generating, using the machine learning architecture, a time slot prediction for the user based, at least in part, on the one or more feature vectors, the time slot prediction predicting a time slot desired by the user for an upcoming transaction; (Ravindran col. 9, lns. 13-42, “system 100 may generate an output of the sequential layers that may include a vector of probability of purchase for each item as well as the estimated time of purchase for each item…”)

Ravindran doesn’t explicitly teach the following; however, Nagaraj teaches:
executing a reservation function that facilitates reserving of the time slot for the user. (Nagaraj [0047], “From there, the service provider is able to manually add the user to an appointment or have the system automatically add the user to an appointment.”; See also [0070])
Ravindran is directed training machine learning architecture training and deployment for predictive purchasing.  Nagaraj focuses on predicting and automatically scheduling appointment slots for a user.  It would have been obvious to one of ordinary skill in the art to combine the predictive purchasing teachings of Ravindran with the automatic time scheduling taught by Nagaraj since, “there is need in the field of appointment management to provide a system that aids in the filling of appointments [that matches open appointments with user preferences and availability]…” (Nagaraj [0028] & [0027]) 
Claim 2 & similar claim 12: Ravindran/Nagaraj, as shown above, teaches all the limitations of claims 1 and 11, respectively.  Ravindran also teaches:
the repurchase prediction estimates a probability the user will repurchase one or more items or conduct a transaction on an electronic platform within a time period; and (Ravindran col. 9, lns. 13-42, “In 812, system 100 may generate an output of the sequential layers that may include a vector of probability of purchase for each item as well as the estimated time of purchase for each item…”; See also col. 8, lns. 23-25)
the time slot prediction is generated in response to the repurchase prediction indicating the user is likely to repurchase the one or more items or conduct the transaction on the electronic platform within the specified time period. (Ravindran col. 9, lns. 13-42, “In 812, system 100 may generate an output of the sequential layers that may include a vector of probability of purchase for each item as well as the estimated time of purchase for each item…”; See also col. 8, lns. 23-25)
Claim 5 & similar claim 15: Ravindran/Nagaraj, as shown above, teaches all the limitations of claims 1 and 11, respectively.  Ravindran teaches predicting the time a consumer will make a purchase, but doesn’t explicitly teach automatically reserving a time slot; however, Nagaraj teaches:
wherein the reservation function is configured to automatically reserve the time slot for the user. (Nagaraj [0047], “From there, the service provider is able to manually add the user to an appointment or have the system automatically add the user to an appointment.”; See also [0070])
Ravindran is directed training machine learning architecture training and deployment for predictive purchasing.  Nagaraj focuses on predicting and automatically scheduling appointment slots for a user.  It would have been obvious to one of ordinary skill in the art to combine the predictive purchasing teachings of Ravindran with the automatic time scheduling taught by Nagaraj since, “there is need in the field of appointment management to provide a system that aids in the filling of appointments [that matches open appointments with user preferences and availability]…” (Nagaraj [0028] & [0027]) 
Claim 6 & similar claim 16: Ravindran/Nagaraj, as shown above, teaches all the limitations of claims 1 and 11, respectively.  Ravindran teaches predicting the time a consumer will make a purchase, but doesn’t explicitly teach transmitting a notification to a consumer regarding availability of a time slot; however, Nagaraj teaches:
wherein the reservation function is configured to transmit a notification to the user which notifies the user that the time slot is available. (Nagaraj [0031], “The systems and methods of the present invention also provide for automated calendar opening (or appointment availability) notification matching or corresponding to user-indicated availability or lead-time notification for users associated with service providers, businesses, and/or individuals…”; See also [0040], [0041], [0045], [0070])
Ravindran is directed training machine learning architecture training and deployment for predictive purchasing.  Nagaraj focuses on predicting and automatically scheduling appointment slots for a user.  It would have been obvious to one of ordinary skill in the art to combine the predictive purchasing teachings of Ravindran with the automatic time scheduling taught by Nagaraj since, “there is need in the field of appointment management to provide a system that aids in the filling of appointments [that matches open appointments with user preferences and availability]…” (Nagaraj [0028] & [0027]) 
Claim 7 & similar claim 17: Ravindran/Nagaraj, as shown above, teaches all the limitations of claims 1 and 11, respectively. Ravindran also teaches:
the transaction-based features are extracted or derived from historical data about the user; and (Ravindran col. 1, lns 49-62, “For example, given a series of past transactions made by a customer, a deep learning model may be used to predict what the next transaction will be and when it will occur.”; See also col. 3, lns. 9-13; col. 6, lns. 6-11; cols. 8 & 9)
the transaction-based features include features associated with the user's previous transactions. (Ravindran col. 1, lns 49-62, “For example, given a series of past transactions made by a customer, a deep learning model may be used to predict what the next transaction will be and when it will occur.”; See also col. 3, lns. 9-13; col. 6, lns. 6-11; cols. 8 & 9)
Claim 8 & similar claim 18: Ravindran/Nagaraj, as shown above, teaches all the limitations of claims 1 & 11, respectively.  Ravindran also teaches:
the slot-based features are extracted or derived from historical data about the user; (Ravindran col. 1, lns. 29-62, “Systems and methods described herein may utilize deep learning techniques to predict future transactions… For example, given a series of past transactions made by a customer, a deep learning model may be used to predict what the next transaction will be and when it will occur… Each transaction may include a customer ID, a time stamp, and/or a precise description of the items purchased (e.g., department, product, quantity, price, etc.)…”; See also col. 3, lns. 9-13; col. 6, lns. 6-11; cols. 8 & 9)
and the slot-based features include features associated with one or more time slots that were previously selected by the user in connection with previous transactions. (Ravindran col. 1, lns. 29-62, “Systems and methods described herein may utilize deep learning techniques to predict future transactions… For example, given a series of past transactions made by a customer, a deep learning model may be used to predict what the next transaction will be and when it will occur… Each transaction may include a customer ID, a time stamp, and/or a precise description of the items purchased (e.g., department, product, quantity, price, etc.)…”; See also col. 3, lns. 9-13; col. 6, lns. 6-11; cols. 8 & 9)
Claims 3, 4, 9, 10, 13, 14, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran/Nagaraj in view of US Patent No.: 11,188,940 B1, hereinafter “Vanderveld.”
Claim 3 & similar claim 13: Ravindran/Nagaraj, as shown above, teaches all the limitations of claims 2 & 12, respectively.  Ravindran teaches using machine learning architecture to predict when and what a consumer is likely to, but doesn’t explicitly teach a random forest decision tree model.  Ravindran/Nagaraj doesn’t explicitly teach the following; however, Vanderveld  teaches:
wherein the machine learning architecture comprises a random forest decision tree model that is configured to generate the repurchase prediction and the time slot prediction for the user. (Vanderveld col. 33, lns. 27-29, “In some implementations, the consumer behavior prediction process is performed according to a random forest model.”)
Ravindran is directed training machine learning architecture training and deployment for predictive purchasing.  Nagaraj focuses on predicting and automatically scheduling appointment slots for a user.  Vanderveld teaches assessing and analyzing consumer behavior based on a machine learning model.  It would have been obvious to one of ordinary skill in the art to combine the predictive purchasing teachings and scheduling of Ravindran/Nagaraj with the teachings of predicting consumer behavior in Vanderveld since “[b]eing able to selectively offer a promotion and advertisements to consumers, based on accurate consumer behavior predictions, allows for offering of higher quality promotions that are likely to satisfy consumers and result in conversions.” (Vanderveld col. 15, lns. 4-7) 
Claim 4 & similar claim 14: Ravindran/Nagaraj, as shown above, teaches all the limitations of claims 2 and 12, respectively.  Ravindran teaches using machine learning architecture to predict when and what a consumer is likely to, but doesn’t explicitly teach a logistics regression model or gradient boosted tree model. Ravindran/Nagaraj doesn’t explicitly teach the following; however, Vanderveld  teaches:
wherein the machine learning architecture uses a logistic regression model or gradient boosted tree model to generate at least one of: the repurchase prediction or the time slot prediction. (Vanderveld col. 33, lns. 20-26, “( 4) checking the significance of the attribute by statistical model (regression)…”)
Ravindran is directed training machine learning architecture training and deployment for predictive purchasing.  Nagaraj focuses on predicting and automatically scheduling appointment slots for a user.  Vanderveld teaches assessing and analyzing consumer behavior based on a machine learning model.  It would have been obvious to one of ordinary skill in the art to combine the predictive purchasing teachings and scheduling of Ravindran/Nagaraj with the teachings of predicting consumer behavior in Vanderveld since “[b]eing able to selectively offer a promotion and advertisements to consumers, based on accurate consumer behavior predictions, allows for offering of higher quality promotions that are likely to satisfy consumers and result in conversions.” (Vanderveld col. 15, lns. 4-7) 
Claim 9 & similar claim 19: Ravindran/Nagaraj, as shown above, teaches all the limitations of claims 1 & 11, respectively.  Ravindran at col. 11, lns. 39-46 suggests predicting consumer transactions can be helpful in a variety of business applications.  Furthermore, Ravindran at col. 4, lns. 5-28 teaches implementing the embodiments using an API by another entity (e.g. an electronic platform).  But,  Ravindran doesn’t explicitly teach the integration; however, Vanderveld teaches:
wherein the machine learning architecture is integrated or communicates with an electronic platform that offers items over a network. (Vanderveld col. 2, ln. 52 – col. 6, ln. 7, “a promotion and marketing system may supply a data set to a learning machine or algorithm. The learning machine or algorithm may then determine which features or attributes of consumers belonging to different cohorts correlate to a number of purchases…As used herein, the term "promotion and marketing service" may include a service that is accessible via one or more computing devices and that is operable to provide promotion and/or marketing services on behalf of one or more providers that are offering one or more instruments that are redeemable for goods, services, experiences and/or the like…As used herein, the terms "provider" and "merchant" may be used interchangeably and may include, but are not limited to, a business owner, consigner, shopkeeper, tradesperson, vendor, operator, entrepreneur, agent, dealer, organization or the like that is in the business of providing a good, service or experience to a consumer…”
Ravindran is directed training machine learning architecture training and deployment for predictive purchasing.  Nagaraj focuses on predicting and automatically scheduling appointment slots for a user.  Vanderveld teaches assessing and analyzing consumer behavior based on a machine learning model.  It would have been obvious to one of ordinary skill in the art to combine the predictive purchasing teachings and scheduling of Ravindran/Nagaraj with the teachings of predicting consumer behavior in Vanderveld since “[b]eing able to selectively offer a promotion and advertisements to consumers, based on accurate consumer behavior predictions, allows for offering of higher quality promotions that are likely to satisfy consumers and result in conversions.” (Vanderveld col. 15, lns. 4-7)
Claim 10 & similar claim 20: Ravindran/Nagaraj, as shown above, teaches all the limitations of claims 1 & 11, respectively.  Ravindran/Nagaraj doesn’t explicitly teach the following; however, Vanderveld teaches:
analyzing user engagement data to identify users who regularly conduct transactions on an electronic platform; and (Vanderveld col. 12, lns. 44-49, “As used herein the term "cohort" refers to group or sub group that has one or more common features. For example, consumers that have only made a single purchase in a previous year may belong to a particular cohort. Similarly, consumers that made 10 purchases in the same year may belong to different cohort.”)
selecting the user based on the user engagement data associated with the user. (Vanderveld col. 14, lns. 54-56, “Accordingly being able to accurately predict consumers' behavior can be very useful in selecting promotions to offer each respective consumer.”; See also col. 19, ln. 63 – col. 20, ln. 29 & col. 24, lns. 22-67)
Ravindran is directed training machine learning architecture training and deployment for predictive purchasing.  Nagaraj focuses on predicting and automatically scheduling appointment slots for a user.  Vanderveld teaches assessing and analyzing consumer behavior based on a machine learning model.  It would have been obvious to one of ordinary skill in the art to combine the predictive purchasing teachings and scheduling of Ravindran/Nagaraj with the teachings of predicting consumer behavior in Vanderveld since “[b]eing able to selectively offer a promotion and advertisements to consumers, based on accurate consumer behavior predictions, allows for offering of higher quality promotions that are likely to satisfy consumers and result in conversions.” (Vanderveld col. 15, lns. 4-7)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/MICHAEL P HARRINGTON/               Primary Examiner, Art Unit 3628